SALES AND MARKETING CONSULTANT AND DISTRIBUTION AGREEMENT

April 2, 2014

This will confirm the arrangement, terms and conditions pursuant to which Kenek
Brands Inc (“Consultant”) has been retained to serve as a consultant and advisor
to Synergy Strips Corp. (“the Company”). The undersigned hereby agree to the
following terms and conditions:

1.Duties of Consultant The Consultant will provide such consulting services and
advice pertaining to the Company’s business affairs as the Company may from time
to time reasonably request. Consulting and advisory services shall take place at
the mutual convenience of the Company and the Consultant. Without limiting the
generality of the foregoing, Consultant will primarily assist the Company in
developing, expanding and managing an extensive network of
Broker/Sales/Retailers groups and aid in the strategic direction of the
Company’s sales and planning.

 

2.Term of the Agreement The effective date of this Agreement shall be as of
April 2, 2014. The term of this Agreement shall be for a one (1) year period and
will be self-renewing at the end of the one (1) year period for an additional
term unless otherwise terminated as set forth in this agreement prior to.
Termination (as in paragraph 12) of this Agreement shall not affect the
Company’s agreement to not circumvent Consultant or to indemnify Consultant (as
in paragraphs 9 and 10).

 

3.Available Time Consultant shall make available such time as, in its sole
discretion, it shall deem appropriate for the performance of its obligations
under this Agreement. The Company acknowledges and agrees that Consultant will
perform consulting or other services for other companies, subject to
confidentiality agreement herein (paragraph 8).

 

4.Compensation As compensation for Consultant’s services hereunder, the Company
shall pay to the Consultant as follows:

 

a.Monthly Retainer Upon execution of the Agreement, the Company will advance the
Consultant $9,000 USD on the 1st of each month until this agreement is mutually
terminated subject to paragraph 12 herein.

b.Sales Commission A two percent (2%) commission override will be paid on all
product sales on products that Consultant or his sales agents or brokers
introduce to the Company.

c.Agreement Termination The termination of this Agreement (as in paragraph 11),
shall not affect the payment of success compensation to Consultant as well as
the share options described below in subparagraph (e) herein.

d.Payment of Compensation At the end of each month, Consultant sales commission
will be paid by the Company based on all sales generated as provided for in
Section 4 (b).

e.Share Options The Consultant will receive one (1) Million share options of the
Company at a strike price of $0.25/per share which will vest in full upon
signing of this agreement

 

 

 

5.Expenses The Company will reimburse the Consultant for all out of pocket
expenses incurred to perform the duties set out in this agreement, specifically
but not limited to travel, meals and lodging as required. The Company will
establish an expense policy which will include that the Company will be required
to reimburse Consultant at a minimum on a monthly basis or within seven days of
receiving the Consultant’s expenses, whichever is earlier.

6.Relationship Nothing herein shall constitute Consultant as an employee or
agent of the Company. It is understood that Consultant will be an independent
contractor. Except to such extent as may hereinafter be expressly agreed for a
specific purpose, Consultant shall not have the authority to obligate or commit
the Company in any manner whatsoever. All decisions relating to products sold
remain the sole responsibility of the Company (ingredients, packaging, pricing,
shipping, financial, promotion, etc.)

7.Information The Company acknowledges the Consultant will rely on information
furnished by the Company concerning the Company’s business affairs without
independent certification, and the Company represents that such information will
be materially complete and correct.

8.Confidentiality Except in the course of the performance of duties hereunder,
Consultant and the Company agree that both parties shall not disclose any trade
secrets, know-how, or other proprietary information not in the public domain,
learned as a result of this Agreement unless and until such information becomes
generally known.

a. Unless Consultant or the Company comes under direct subpoena to disclose this
information to a court.

 

9.Mutual Non-circumvention The Company and the Consultant agree to a mutual
non-circumvention on all aspects of the business. The Company, its
representatives, and other consultants agree not to approach parties introduced
by Consultant, on behalf of other companies with which they may be involved,
without permission and involvement of Consultant. The Company agrees that the
list of contacts introduced by Consultant shall be deemed confidential, and
shall not be disclosed in part or in whole by another party without Consultant’s
express permission. The Consultant agrees to the exact same non-circumvention
provisions as it pertains to anyone that the Company introduces to the
Consultant and the Consultant is bound by the same non-circumvention provisions
that the Company has agreed to as described in this paragraph.

10.Mutual Indemnification The Company and the Consultant agree to a mutual
indemnification. The Consultant agrees to indemnify and hold harmless the
Company, its partners, officers, directors, and employees, from the and against
any losses, claims, damages, liabilities, and expenses whatsoever (including
reasonable costs of investigation or defending any action) to which they or any
of them may become subject under any applicable law arising out of Consultant’s
performance under this Agreement. The Company agrees to indemnify the

 

 

Consultant for all of the same issues and provisions described in this
paragraph, which results in a mutual indemnification.

11.Title The Consultant shall operate its duties as set out in this agreement
with the title of “Global Business Development”.

12.Termination Upon the happening of any one or more of the following events, in
addition to any other rights and remedies available, either party may cancel and
terminate this Agreement by giving ninety (90) days prior written notice to the
other party.

a. Upon termination or non-renewal of this Agreement, the Company shall pay to
the Consultant, during the first two (2) years only following termination; 50
percent(%) or (1%) of all sales commissions earned on all product sales from
products that the Consultant or his sales agents or brokers introduce to the
Company.

 

13.Assignment This Agreement shall not be assignable without the written consent
of the other party. Notwithstanding the foregoing, either party may assign this
Agreement to an affiliated company or to a successor company by merger or sale.

14.Standard of Care Consultant shall at all times faithfully, industriously and
to the best of Consultant’s abilities, experience and talents, provide Services
that may be required pursuant to the express and implied terms and provisions of
this Agreement.

15.Entire Agreement This Agreement sets forth the entire agreement of the
parties hereto with regard of the subject matter hereof and thereof and
supersedes and replaces all prior or contemporaneous agreements, understandings
and representations, oral or written, with regard to such matters.

16.Other Provisions

 

(a)Notices. All legal notices, consents or other communications shall be in
writing and shall be delivered personally or by messenger, or mailed by
registered or certified mail, return receipt requested, postage prepaid, or via
an email, in all cases addressed to the party for whom intended at its address
set forth below:

If to the Company:

 

 

 

If to the Consultant: Kenek Brands Inc

275 Canterburry Lane

Fall River, Nova Scotia B2T 1A4

 

 

 

or such other address as a party has designated by notice in writing to the
other party given in the manner provided by this section 8(a). Without limiting
any other means by which a party may be able to prove that a notice has been
received by the other party, a notice shall be deemed to be duly received (i) if
sent by hand, overnight courier or telegram, the date when left at the address
of the recipient; (ii) if sent by registered or certified mail, the date of the
return receipt; or (iii) if sent by email, upon receipt by the sender of an
acknowledgement or transmission report generated by the machine from which the
email was sent indicating that the email was sent in its entirety to the
recipient’s email address.

17.Governing Law This Agreement shall be deemed to be a contract made under the
laws of the State of California, and for all purposes shall be construed in
accordance with the laws of said State.

18.Arbitration In the event of any dispute arising out of or related to this
Agreement or any parties’ conduct or performance under this Agreement, each of
the parties agrees to resolve any such dispute by confidential and binding
arbitration before JAMS from its offices in Los Angeles, California and pursuant
to the Comprehensive Arbitration Rules and Procedures. Judgment upon the award
rendered by the arbitrator(s) must be entered and/or confirmed in state or
federal courts located in the County of Los Angeles, State of California and
Consultant and Company agree to submit to the exercise of jurisdiction over them
by said state or federal courts in the County of Los Angeles, State of
California. The prevailing party in such arbitration shall be entitled to
recover costs and attorneys' fees incurred in arbitrating the dispute and in
preparing for such arbitration.

 

IN WITNESS WHEREOF, the parties have affixed their hands and seals the day and
year provided below

 

 

Kenek Brands Inc.

______________________________________Date: April 2, 2014

Per: Jack Ross

 

Synergy Strips Corp.

 

______________________________________Date: April 2, 2014

 

Per: Mark Suponitsky

 